Case 2:20-cv-04479-JMA-AKT Document 6 Filed 12/02/20 Page 1 of 11 PageID #: 34


                                                                                        FILED
                                                                                      IN CLE! <K'S OFFICE
                                                                                U.S. DISTRICT COURT ED.N.Y.
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                                   *      DEC 02.2020      *
  SECURITIES AND EXCHANGE                                                       LONG ISLAND OFFICE
  COMMISSION,
                                                                   20 Civ. 04479 ( JMA)
                               Plaintiff,

                 -against-

  EDWARD T. KELLY,

                               Defendant.



              FINAL JUDGMENT AS TO DEFENDANT EDWARD T. KELLY

        The Securities and Exchange Commission having filed a Complaint and Defendant

 Edward T. Kelly ("Defendant" or "Kelly") having entered a general appearance; consented to the

 Court's jurisdiction over Defendant and the subject matter of this action; consented to entry of

 this Final Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction and except as otherwise provided herein in paragraph V); waived findings of fact and

 conclusions of law; and waived any right to appeal from this Final Judgment:

                                                  I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating, directly or indirectly, Section l0(b) of the

 Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule lOb-5

 promulgated thereunder [17 C.F~R~ § 240.l0b-5], by using any means or instrumentality of

 interstate commerce, or of the mails, or of any facility of any national securities exchange, in

 connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;
Case 2:20-cv-04479-JMA-AKT Document 6 Filed 12/02/20 Page 2 of 11 PageID #: 35




        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

         (c)    to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).

                                                   II.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

 2l(d)(2) of the Exchange Act [15 U.S.C. § 7.8u(d)(2)], Defendant is prohibited from acting as an

 officer or director of any issuer that has a class of securities registered pursuant to Section 12 of

 the Exchange Act [lSU.S.C. § 781] or that is required to file reports pursuant to Section 15(d) of

the Exchange Act [15 U.S.C. § 78o(d)].

                                                  III.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of $170,227.76 to the Securities and Exchange Commission pursuant

to Section 21A of the Exchange Act [15 U.S.C. § 78u-l]. Defendant shall make this payment

within 30 days after entry of this Final Judgment.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly



                                                   2
Case 2:20-cv-04479-JMA-AKT Document 6 Filed 12/02/20 Page 3 of 11 PageID #: 36




 from a bank account via Pay .gov through the SEC website at

 http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

 cashier's check, or United States postal money order payable to the Securities and Exchange

 Commission, which shall be delivered or mailed to

        Enterprise Services Center
        Accounts Receivable Branch
        6500 South MacArthur Boulevard
        Oklahoma City, OK 73169

 and shall be accompanied by a letter identifying the case title, civil action number, and name of

 this Court; Kelly as a defendant in this action; and specifying that payment is made pursuant to

 this Final Judgment.

        Defendant shall simultaneously transmit photocopies of evidence of payment and case

 identifying information to the Commission's counsel in this action. By making this payment,

 Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

 of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

 to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

 on any delinquent amounts pursuant to 28 USC·§ 1961.

                                                       IV.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

 incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

 shall comply with all of the undertakings and agreements set forth therein.


                                                       V.
        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

 exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 1 l U.S.C. §523, the



                                                   3
Case 2:20-cv-04479-JMA-AKT Document 6 Filed 12/02/20 Page 4 of 11 PageID #: 37




 allegations in the complaint are true and admitted by Defendant, and further, any debt for

 disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

 Final Judgment or any other judgment, order, consent order, decree or settlement agreement

 entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

 securities laws or any regulation or order issued under such laws, as set forth in Section

 523(a)(l9) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                       VI.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


 Dated:   \Jff1YY)b£( b20_k0                          s/ Joan M. Azrack

                                               UNITED STATES DISTRICT JUDGE




                                                  4
Case 2:20-cv-04479-JMA-AKT Document 6 Filed 12/02/20 Page 5 of 11 PageID #: 38




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  SECURITIES AND EXCHANGE
  COMMISSION,
                                                                  20Civ. _ _ (        )
                              Plaintiff,

                 -against-

  EDWARD T. KELLY,

                              Defendant.


                      CONSENT OF DEFENDANT EDWARD T. KELLY

           1.   Defendant Edward T. Kelly ("Defendant") waives service of a summons and the

 complaint in this action, enters a general appearance, and admits the Court's jurisdiction over

 Defendant and over the subject matter of this action.

           2.   Without admitting or denying the allegations of the complaint (except as provided

 herein in paragraph 11 and except as to personal and subject matter jurisdiction, which

 Defendant admits), Defendant hereby consents to the entry of the final Judgment in the form

 attached hereto (the "Final Judgment") and incorporated by reference herein, which, among other

 things:

                (a)    permanently restrains and enjoins Defendant from violation of Section

                       10(b) of the Securities Exchange Act of 1934 ("Exchange Act") [ 15

                       U.S.C. § 78j(b)] and Rule l0b-5 thereunder [17 C.F.R. § 240~10b-5]

                       thereunder;

                (b)    orders Defendant to pay a civil penalty in the amount of$170,227.76

                       under Section 21A of the Exchange Act [15U.S.C. § 78u~l]; and

                (c)    permanently prohibits Defendant from serving as an officer or director of
Case 2:20-cv-04479-JMA-AKT Document 6 Filed 12/02/20 Page 6 of 11 PageID #: 39




                         any company that has a class of securities registered under Exchange Act

                         Section 12 [15 U.S.C. §. 781] or that is required to file reports under

                         Exchange Act Section 15(d) [15 U.S.C. § 78o(d)], pursuant to Exchange

                         Act Section 2l(d)(2) [15: U~S.C. § 78u(d)(2)].

         3.      Defendant agrees that he shall not seek or accept, directly or indirectly,

 reimbursement or indemnification from any source, including but not limited to payment made

 pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

 pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

 are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

 agrees that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

 federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

 Judgment, regardless of whether such penalty amounts or any part thereof are added to a

 distribution fund or otherwise used for the benefit of investors.

         4.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

 Rule 52 of the Federal Rules of Civil Procedure.

         5.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

 the Final Judgment.

         6.      Defendant enters into this Consent voluntarily and represents that no threats,

 offers, promises, or inducements of any kind have been made by the Commission or any

 member, officer, employee, agent, or representative of the Commission to induce Defendant to

 enter into this Consent.

         7.     Defendant agrees that this Consent shall be incorporated into the Final Judgment

 with the same force and effect as if fully set forth therein.



                                                    2
Case 2:20-cv-04479-JMA-AKT Document 6 Filed 12/02/20 Page 7 of 11 PageID #: 40




        8.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

 if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

 hereby waives any objection based thereon.

        9.      Defendant waives service of the Final Judgment and agrees that entry of the Final

 Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

 of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

 within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

 or declaration stating that Defendant has received and read a copy of the Final Judgment.

        10.     Consistent with 17 C.F.R. 202.S(f), this Consent resolves only the claims asserted

 against Defendant in this civil proceeding. Defendant acknowledges that no promise or

 representation has been made by the Commission or any member, officer, employee, agent, or

 representative of the Commission with regard to any criminal liability that may have arisen or

 may arise from the facts underlying this action or immunity from any such criminal liability.

 Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

 including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

 that the Court's entry of a permanent injunction may have collateral consequences under federal

 or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

 other regulatory organizations. Such collateral consequences include, but are not limited to, a

 statutory disqualification with respect to membership or participation in, or association with a

 member of, a self-regulatory organization. This statutory disqualification has consequences that

 are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

 action, Defendant understands that he shall not be permitted to contest the factual allegations of



                                                  3
Case 2:20-cv-04479-JMA-AKT Document 6 Filed 12/02/20 Page 8 of 11 PageID #: 41




 the complaint in this action.

         11.    Defendant understands and agrees to comply with the terms ofl7.C;F.R.

 § 202.S(e), which provides in part that it is the Commission's policy "not to permit a defendant

 or respondent to consent to a judgment or order that imposes a sanction while denying the

 allegations in the complaint or order for proceedings," and "a refusal to admit the allegations is

 equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

 the allegations." As part of Defendant's agreement to comply with the terms of Section 202.S(e),

 Defendant: (i) will not take any action or make or permit to be made any public statement

 denying, directly or indirectly, any allegation in the complaint or creating the impression that the

 complaint is without factual basis; (ii) will not make or permit to be made any public statement

 to the effect that Defendant does not admit the allegations of the complaint, or that this Consent

 contains no admission of the allegations, without also stating that Defendant does not deny the

 allegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in

 this action to the extent that they deny any allegation in the complaint; and (iv) stipulates solely

 for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

 U.S.C. §523, that the allegations in the complaint are true, and further, that any debt for

 disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under the

 Final Judgment or any other judgment, order, consent order, decree or settlement agreement

 entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

 securities laws or any regulation or order issued under such laws, as set forth in Section

 523(a)(l9) of the Bankruptcy Code, lLU.S.C. §523(a)(19). If Defendant breaches this

 agreement, the Commission may petition the Court to vacate the Final Judgment and restore this

 action to its active docket. Nothing in this paragraph affects Defendant's: (i) testimonial



                                                   4
Case 2:20-cv-04479-JMA-AKT Document 6 Filed 12/02/20 Page 9 of 11 PageID #: 42




 obligations; or (ii) right to take legal or factual positions in litigation or other legal proceedings

 in which the Commission is not a party.

         12.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

 Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

 seek from the United States, or any agency, or any official of the United States acting in his or

 her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

 expenses, or costs expended by Defendant to defend against this action. For these purposes,

 Defendant agrees that Defendant is not the prevailing party in this action since the parties have

 reached a good faith settlement.

         13.    Defendant agrees that the Commission may present the Final Judgment to the

 Court for signature and entry without further notice.




                                                    5
Case 2:20-cv-04479-JMA-AKT Document 6 Filed 12/02/20 Page 10 of 11 PageID #: 43




         14.    Defendant agrees that this Court shall retain jurisdiction over this matter for the

  purpose of enforcing the terms of the Final Judgment.



  Dated:~C/'cfk,o_
            ~J                                        anl T.Kelly

         On September      I L{~, 2020, Edward T. Kelly, a person known to me, personally
  appeared before me and acknowledged executing the foregoing Consent.



                                               Notary Public
                                               Commission expires:



  Approved as to form:



  Michael J. Grudberg, Esq.
  Tarter Krinsky & Drogin LLP
  1350 Broadway
  NewYork,NY 10018
  (212) 216-8035

  Attorney for Defendant




                                                  6
Case 2:20-cv-04479-JMA-AKT Document 6 Filed 12/02/20 Page 11 of 11 PageID #: 44




        14.    Defendant agrees that this Court shall retain jurisdiction over this matter for the

 purpose of enforcing the terms of the Final Judgment.




 Dated:- - - - - - - -
                                              Edward T. Kelly

        On September _ _, 2020, Edward T. Kelly, a person known to me, personally
 appeared before me and acknowledged executing the foregoing Consent.




                                              Notary Public
                                              Commission expires:




 Michael J. G dberg, Es
 Tarter Krinsky & Drogin LLP
 1350 Broadway
 New York, NY 10018
 (212) 216-8035

 Attorney for Defendant




                                                  6
